     Case 1:20-cv-01152-NONE-HBK Document 6 Filed 07/27/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ISABEL VALDEZ VELA,                               Case No. 1:20-cv-1152-NONE-HBK
12                        Plaintiff,                       ORDER DIRECTING PLAINTIFF TO FILE
                                                           AN AMENDED COMPLAINT
13               v.
                                                           THIRTY-DAY DEADLINE
14       U.S. GOVERNMENT HEALTH &
         HUMAN SERVICES CHILD WELFARE                      (Doc. No. 1)
15       SERVICES,
16                        Defendant.
17

18           Plaintiff Isabel Valdez Vela, who is proceeding pro se, initiated this action by filing a

19   Complaint for Violation of Civil Rights on August 17, 2020, against “U.S. Government Health

20   and Human Services, Child Welfare Services.” (Doc. No. 1 at 1, 2). The former magistrate judge

21   granted Plaintiff’s motion to proceed in forma pauperis on August 19, 2020.1 (Doc. No. 3).

22           The Complaint alleges Fourth Amendment violations, as well as violation under 18 U.S.C.

23   § 241, § 242, and § 245, and 42 U.S.C. § 14141.2 (Id. at 3-4). To the extent discernable,

24           1
              The Court’s Orders were previously returned as undeliverable. (See docket). Following the Court’s
25   April 29, 2021 Order directing the address be updated on the docket, no mail has been returned to the Court
     as undeliverable. (Id.).
26
     2
      18 U.S.C. § 241 governs conspiracy against rights. 18 U.S.C. § 242 governs deprivation of rights under
27   color of state law. 18 U.S.C. § 245 governs federally protected activities. 42 U.S.C. § 14141 is no longer
     effective, governing public health and welfare, transferred to 34 U.S.C. § 1260, which is effective on
28   January 1, 2022.
     Case 1:20-cv-01152-NONE-HBK Document 6 Filed 07/27/21 Page 2 of 5


 1   Plaintiff’s claims stem from the removal of her children from her home on or about August 12,

 2   2015. (Id. at 4). In the section of the Complaint form where Plaintiff is to provide facts

 3   underlying her claim, she lists only the following cryptic statements: “children taken without

 4   warrant,” “social workers commit perjury;” “forced & held against my will,” “my children kept

 5   against their will,” “fraud,” “conspiracy between law enforcement & CWS,” “forced

 6   confessions,” “intimidation” “fear,” “corruption,” and ‘financial gain for defendant.” (Id. at 4).

 7   Plaintiff avers she suffered mental and emotional distress because she could not seek help for her

 8   depression or else the Child Protective Services would “hold it against her.” (Id. at 5). Plaintiff

 9   states she lost her home, opportunity, health, finances, and family support. (Id.) As relief,

10   Plaintiff seeks monetary and injunctive relief. (Id. at 6).

11                                      I. STANDARD OF REVIEW

12           A plaintiff may bring an action under 42 U.S.C. § 1983 to remedy violations of “rights,

13   privileges, or immunities secured by the Constitution and [federal] laws,” that were perpetrated

14   by a person or entity, including a municipality, acting under the color of state law. 42 U.S.C. §

15   1983; see also Monell v. Dep't of Social Servs., 436 U.S. 658, 690-95 (1978). Because Plaintiff is

16   proceeding in form pauperis, the Court may dismiss a case “at any time” if the Court determine,

17   inter alia, the action fails to state claim or seeks monetary relief against a defendant who is

18   immune from such relief. 28 U.S.C § 1915(e)(2)(B)(ii)-(iii). However, a complaint should not be

19   dismissed unless it appears beyond doubt that the plaintiff can prove no set of facts in support of

20   his or her claim that would entitle him to relief. Johnson v. Knowles, 113 F.3d 1114, 1117 (9th
21   Cir.), cert. denied, 552 U.S. 996 (1997). Dismissal for failure to state a claim in this context is

22   governed by the same standard as dismissal under Federal Rule of Civil Procedure 12(b)(6).

23   Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). As such, a complaint must contain

24   sufficient factual matter to state a claim to relief that is “plausible on its face.” Ashcroft v. Iqbal,

25   556 U.S. 662, 678 (2009). “A complaint is plausible on its face when it contains sufficient facts

26   to support a reasonable inference that the defendant is liable for the misconduct alleged.” Id. At
27   this stage, the court accepts the facts stated in the complaint as true. Hosp. Bldg. Co. v. Rex Hosp.

28   Tr., 425 U.S. 738, 740 (1976). The Court does not accept as true allegations that are merely
                                                          2
     Case 1:20-cv-01152-NONE-HBK Document 6 Filed 07/27/21 Page 3 of 5


 1   conclusory, unreasonable inferences, or unwarranted deductions. Western Mining Council v.

 2   Watt, 643 F.2d 618, 624 (9th Cir. 1981). Nor are legal conclusions considered facts. Iqbal, 556

 3   U.S. at 678.

 4          Because plaintiff is pro se, the Court liberally construes the pleading in the light most

 5   favorable to the plaintiff. Jenkins v. McKeithen, 395 U.S. 411, 421 (1969); Bernhardt v. L.A.

 6   County, 339 F.3d 920, 925 (9th Cir. 2003). If a pleading could be cured by the allegation of other

 7   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal of the

 8   action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc); Lucas v.

 9   Department of Corr., 66 F.3d 245, 248 (9th Cir. 1995). However, it is not the role of the Court to

10   advise a litigant on how to cure the defects. Such advice “would undermine district judges’ role

11   as impartial decisionmakers.” Pliler v. Ford, 542 U.S. 225, 231 (2004); see also Lopez, 203 F.3d

12   at 1131 n.13.

13                              II. APPLICABLE LAW AND ANALYSIS

14          Liberally construed, the Complaint appears to be attempting to state a Fourteenth

15   Amendment Claim stemming from the removal of Plaintiff’s children from her home by a state

16   social worker. “Parents and children have a well-elaborated constitutional right to live together

17   without governmental interference.” Wallis v. Spencer, 202 F.3d 1126, 1136 (9th Cir. 2000).

18   “The Fourteenth Amendment guarantees that parents will not be separated from their children

19   without due process of law except in emergencies.” Mabe v. San Bernardino County, Dep't of

20   Pub. Soc. Servs., 237 F.3d 1101, 1107 (9th Cir. 2001). Officials violate this right if a child is
21   removed from the home absent “information at the time of the seizure that establishes ‘reasonable

22   cause to believe that the child is in imminent danger of serious bodily injury and that the scope of

23   the intrusion is reasonably necessary to avert that specific injury.’” Id. at 1106 (quoting Wallis,

24   202 F.3d at 1138). The Fourth Amendment also affords protection to the child from removal

25   from their homes absent the same showing. Doe v. Lebbos, 348 F.3d 820, 827 n. 9 (9th

26   Cir.2003). An official, including a social worker, who removes a child from its home without a
27   warrant must have reasonable cause to believe that the child is likely to experience serious bodily

28   harm in the time that would be required to obtain a warrant. Mabe, 237 F.3d at 1108. See also
                                                        3
     Case 1:20-cv-01152-NONE-HBK Document 6 Filed 07/27/21 Page 4 of 5


 1   Rogers v. Cty. of San Joaquin, 487 F.3d 1288, 1294 (9th Cir. 2007).

 2           Here, Plaintiff's Complaint suffers from procedural and substantive defects. First, the

 3   complaint fails to allege facts in support of any constitutional claim. Fed. R. Civ. P. 8(a)(2) (a

 4   complaint must contain “a short and plain statement of the claim showing the pleader is entitled

 5   to relief”). The Complaint does not identify the circumstances attendant to Plaintiff’s children

 6   being removed from her home. Plaintiff only states the children were removed without a warrant

 7   but does not provide any facts that exigent or other circumstances did not warrant removal.

 8           Further, the Complaint names the “U.S. Government Health and Human Services, Child

 9   Welfare Services” as the sole defendant. An entity can only act through the acts of its agents.

10   Plaintiff does identify an agent in her Complaint. A person wishing to pursue a § 1983 claim

11   against a state entity may only sue the individual state officials or the employees involved.

12   Monell, 436 U.S. at 690 (Eleventh Amendment does not forbid suing state officials for damages

13   in their individual capacities, and for declaratory and injunctive relief in their official capacities,

14   but there must be a policy, custom, or practice at issue). Plaintiff must identify the person acting

15   under color of state law who allegedly violated her rights.

16           Finally, Plaintiff may only proceed on her claim if she timely filed her action within the

17   limitations period. Plaintiff identifies August 12, 2015 as the date the allegedly improper acts

18   occurred. (Doc. No. 1 at 4). California's two-year statute of limitations for personal injury

19   actions applies to § 1983 claims brought in this Court. Butler v. Nat'l Cmty. Renaissance of Cal.,

20   766 F.3d 1191, 1198 (9th Cir. 2014); Cal. Code Civ. Proc. § 335.1. The accrual date of a § 1983
21   claim is a question of federal law. Wallace v. Kato, 549 U.S. 384, 388 (2007). Under federal

22   law, a civil rights action accrues “when the plaintiff knows or has reason to know of the injury

23   that is the basis of the action.” Belanus v. Clark, 796 F.3d 1021, 1025 (9th Cir. 2015).

24           Because the Court cannot determine that the filing of an amended complaint cannot cure

25   the deficiencies identified above, the Court will afford Plaintiff an opportunity to file an amended

26   complaint. An amended complaint supersedes (replaces) the original complaint and, thus, the
27   amended complaint must be free-standing and complete. See Hal Roach Studios, Inc. v. Richard

28   Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989). Plaintiff may use the Court’s approved
                                                          4
     Case 1:20-cv-01152-NONE-HBK Document 6 Filed 07/27/21 Page 5 of 5


 1   Non-Prisoner Civil Rights Complaint Form is she wishes to should file her amended complaint

 2   and she must title it “First Amended Complaint.” For each cause of action and each defendant,

 3   Plaintiff must allege facts sufficient to show that the defendant violated her civil rights. Plaintiff

 4   may not amend the complaint to add unrelated claims. If Plaintiff does not timely file an

 5   amended complaint, the undersigned will recommend that this action be dismissed for the reasons

 6   set forth supra. Alternatively, if Plaintiff does not believe she can correct the deficiencies

 7   identified above, Plaintiff may file a notice of voluntarily dismissal this action under Fed. R. Civ.

 8   P. 41(a)(1)(A)(1), which permits a plaintiff to dismiss an action as a right without court order

 9   before the defendant files an answer or motion for summary judgment.

10            Accordingly, it is ORDERED:

11            1. Plaintiff shall file amended complaint within thirty (30) days of the date on the Order.

12            2. Plaintiff’s failure to timely comply with this order or file a notice of voluntary

13   dismissal will result in the recommendation that this case be dismissed without prejudice for the

14   above reasons.

15            3. The Clerk shall enclose a blank copy of the Court’s approved Non-Prisoner Civil

16   Rights Complaint Form with this Order.

17

18
     Dated:      July 26, 2021
19                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         5
